PER CURIAM.
Jack Chapman filed a petition for writ of mandamus in which he prays that a mandamus may . be issued commanding Judge Charles N. Pray of the District Court of the United States for the District of Montana to proceed with the trial of an indictment returned against him by the United States grand jury in and for the District of Montana in 1933. The petitioner alleges that he believes the indictment Charges him with a violation of the Volstead Act, 27 U.S.C.A. § 1 et seq. He alleges that he is now incarcerated in the United States Penitentiary at McNeil Island, Wash., upon a sentence of five years imposed May 2, 1936, by the District Court of the United States at Salt Lake City, Utah.
The theory of the petitioner is that he is entitled to a speedy trial. Until he returns or is brought within the District of Montana, that court cannot proceed with the trial of the case against him. See, In re Johnson, 167 U.S. 120, 17 S.Ct. 735, 42 L.Ed. 103; Albori v. United States (C.C.A.) 67 F.(2d) 4; United States v. Lee (D.C.) 84 F. 26; Morse v. United States, 267 U.S. 80, 82, 45 S.Ct. 209, 69 L.Ed. 522.
Although petitioner alleges the charge against him in Montana is for a violation of the Volstead Act, our decision is not based upon that allegation. He cannot now be tried for a violation of the Volstead Act. Cody v. United States (C.C.A.) 73 F.(2d) 180; Green v. United States (C. C.A.) 67 F.(2d) 846; United States v. Chambers, 291 U.S. 217, 54 S.Ct. 434, 78 L.Ed. 763, 89 A.L.R. 1510.